Citation Nr: 0931480	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for headaches, including as 
secondary to in-service chickenpox.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active military service from July 1951 to 
July 1955.

In March 1956, the Veteran filed a claim for service 
connection for constant headaches.  In a May 1956 rating 
decision, the RO denied the claim, noting that he was treated 
in service for an acute condition of chickenpox which was not 
considered to be productive of residuals, such as the 
headaches complained of by the Veteran.

After being notified of the May 1956 denial, the Veteran 
submitted a June 1956 statement which indicated that he 
wished to appeal the May 1956 decision concerning his claim 
for service connection for headaches.  Thereafter, the RO 
sent the Veteran a June 1956 letter and enclosed a VA Form P-
9.  The RO indicated that in order for the appeal to be 
considered by the Board on the basis of the entire record of 
the case, the enclosed VA Form P-9 (completed with signature, 
claim number, and present address) was to be promptly 
returned to the office.  When the Veteran did not respond to 
the June 1956 letter or send in a completed VA Form P-9 as 
requested, the RO took no further action concerning this 
matter.

The Veteran attempted to reopen his claim for service 
connection for headaches, claimed as secondary to in-service 
chickenpox in January 2002.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a March 2002 
rating decision by the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the Veteran's application to reopen a previously 
denied claim of entitlement to service connection for 
headaches, for failure to submit new and material evidence.

In May 2004, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A copy of the 
transcript of that hearing is of record.  During that 
hearing, the Veteran raised a claim regarding whether a 
rating decision of May 28, 1956, which denied service 
connection for headaches, was based on clear and unmistakable 
error.  As that issue was not currently on appeal, it was 
again referred to the RO for appropriate action.  In an 
October 2004 decision, the Board denied the Veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for headaches, for failure 
to submit new and material evidence.

The Veteran appealed the October 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2005 Joint Motion for Remand, it was noted that 
the Board did not address whether the Veteran's June 1956 
submission constituted an application for review on appeal to 
the VA Administrator.  In a November 2005 Order, the Court 
vacated the October 2004 Board decision and remanded this 
matter to the Board for readjudication.  Thereafter, in a 
March 2007 decision, the Board continued the denial of the 
Veteran's application to reopen the claim of service 
connection for headaches, finding that the Veteran did not 
properly appeal the May 1956 rating decision and it became 
final.

The Veteran appealed the March 2007 Board decision to the 
Court.  In a June 2007 statement of record, the Veteran's 
representative again raised a claim regarding whether the 
rating decision of May 28, 1956, which denied service 
connection for headaches, was based on clear and unmistakable 
error.  As that issue is not currently on appeal, it is again 
referred to the RO for appropriate action.

In a March 2008 Joint Motion for Remand, it was noted that 
the Board failed to provide an adequate statement of the 
reasons and bases for its conclusion that the Veteran failed 
to perfect his appeal from the May 1956 rating decision.  In 
a March 2008 Order, the Court vacated the March 2007 Board 
decision and remanded this matter to the Board for 
readjudication.

In an August 2008 decision, the Board considered whether the 
June 1956 statement submitted by the Veteran could be 
construed as a timely appeal (or a request for review on 
appeal to the VA Administrator as it was defined in 1956).  
It found that the June 1956 statement was tantamount to a 
request for review on appeal to the VA Administrator under 
governing regulations effective during 1956.  See Veteran's 
Regulation No. 2(a), Part II, §§ I - XI (1933); 38 C.F.R. §§ 
3.333, 19.2 (1956).  Thereafter, the Board denied the 
Veteran's claim for entitlement to service connection for 
headaches on a de novo basis.  

The Veteran appealed the August 2008 Board decision to the 
Court.  In an April 2009 Joint Motion for an Order Partially 
Vacating and Remanding the Board Decision, the parties 
requested that the August 2008 Board decision be partially 
vacated to the extent that the Board denied the appellant's 
claim for service connection for headaches, including as 
secondary to in-service chickenpox.  In an April 2009 Order, 
the Court partially vacated the August 2008 Board decision 
and remanded this matter to the Board for readjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the Veteran by the RO in correspondence dated in February 
2002.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The Veteran contends that he currently suffers from headaches 
as a result of his active military service, to include in-
service chickenpox.

Service treatment records reflect that the Veteran was 
hospitalized for chickenpox in May 1955.  Hospital records do 
not indicate that the Veteran was treated with medication.  
In his June 1955 service discharge examination report, the 
examiner noted that the Veteran had chickenpox in June 1955 
and still had frequent headaches.

Received in March 1956 was the Veteran's application for 
service connection for headaches.  On the form, he alleged 
constant headaches since October 1952.

In a March 1956 certificate of attending physician, R.W.B., 
M.D. indicated that he had treated the Veteran in September 
1955 and listed clinical findings of headaches, anorexia, and 
abdominal discomfort since discharge from the Army.  In an 
April 1956 certificate of attending physician, C.E.K., M.D. 
indicated that he had treated the Veteran in August 1955.  It 
was noted the Veteran had developed chickenpox shortly before 
he was discharged from service and had not felt well since.  
An isolated post-service VA pain management treatment note 
dated in February 2002 reflected complaints of headache pain.

In his March 2003 Notice of Disagreement, the Veteran stated 
that his headaches have been with him ever since he was 
treated for chickenpox in June 1955 during active service.  
He asserted that his exposure to chickenpox caused him to 
have a high fever and to spend two weeks in the base 
hospital, leaving him with a faint headache that he still had 
at the time of his discharge from active duty.  He further 
indicated that his chickenpox reoccurred in 1981. 

During his May 2004 hearing, the Veteran indicated that he 
has had faint headaches from discharge until the present that 
cause drowsiness as well as dizziness and affect his 
eyesight.  He further asserted that his claimed headaches are 
related to military service because he was in the military 
service when the headaches started.

In the April 2009 Joint Motion, the parties agreed that the 
Board failed to provide adequate reasons or bases regarding 
whether VA satisfied its duty to assist the appellant in the 
development of his claim, namely in providing a medical 
examination or opinion.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  In the August 2008 decision, the Board determined 
that the standards of McLendon were not met in this case, as 
competent medical evidence did not provide any indication 
that the Veteran's claimed headache disability may be 
associated with his military service.

In the April 2009 Joint Motion, it was noted that the Veteran 
has testified that he has had headaches since service and 
that the Board's analysis suggested his assertions were 
credible.  Lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent 
lay evidence requires facts perceived through the use of the 
five senses).  In addition, it was noted that lay evidence of 
symptomatology does not have to be supported by other medical 
evidence of record and can be "sufficient in and of itself" 
to establish the facts asserted.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  

The parties indicated that the Board erred in its 
determination that the standards of McLendon were not met in 
this matter.  Under McLendon as well as 38 U.S.C.A. 
§ 5103A(d)(2)(B), whether evidence indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, is a 
low threshold, and the types of evidence that can satisfy 
this element include credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  As the appellant has presented credible 
evidence of continuity of symptomatology, the parties noted 
that it appeared that the "low threshold" of whether 
evidence indicates that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service has been satisfied.  On remand, the Board 
was instructed to provide the appellant a medical examination 
or opinion under 38 C.F.R. § 3.159(c)(4) as well as McLendon.  

Based on the findings of headaches during service, the 
Veteran's reports of headaches since in-service treatment for 
chickenpox, and the complaints of headaches documented post-
service in medical records dated in 1956 and 2002, the Board 
concludes that a VA examination is necessary in this case.  
As instructed in the Joint Motion, the AMC/RO should schedule 
the Veteran for a medical examination to determine whether 
his claimed headache disability is related to his active 
military service, including in-service treatment for 
chickenpox.

The AMC/RO should obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the Veteran has received medical treatment from the VA 
Outpatient Clinic (VAOPC) in Baton Rouge, Louisiana; however, 
as the claims file only includes records from that provider 
dated up to February 2002, any additional records from that 
facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
service connection claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2. The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
headaches as well as chickenpox since 
1955.  Of particular interest are any 
outstanding VA records of evaluation 
and/or treatment of the Veteran's claimed 
headaches, for the period from February 
2002 to the present, from the Baton Rouge 
VAOPC.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

3.  The Veteran should be afforded a VA 
neurological examination to determine the 
etiology of his claimed headaches.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Following 
review of the claims folder, and an 
examination of the Veteran, the physician 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current headache disability had its 
onset as a result of events during the 
Veteran's active duty service, including 
in-service treatment for chickenpox.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO must readjudicate the Veteran's 
claim of entitlement to service connection 
for headaches, including as secondary to 
in-service chickenpox, on the basis of all 
the evidence on file and all governing 
legal authority.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

